FILED
                             NOT FOR PUBLICATION                            DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 REDAMES LOPEZ ROLON,                            No. 08-56971

               Plaintiff - Appellant,            D.C. No. 2:07-cv-05231-PA-AGR

   v.
                                                 MEMORANDUM *
 LOS ANGELES COUNTY; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      Percy Anderson, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Redames Lopez Rolon appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging that law enforcement officers



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
violated his Fourth Amendment rights by illegally searching his home and

arresting him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo. Stoot v. City of Everett, 582 F.3d 910, 918 (9th Cir. 2009). We affirm.

        The district court properly granted summary judgment on Rolon’s unlawful

search and arrest claims because Rolon failed to controvert the defendants’

evidence that the search warrant and arrest were supported by probable cause. See

Dawson v. City of Seattle, 435 F.3d 1054, 1062 (9th Cir. 2006) (discussing

probable cause standard for searches); Picray v. Sealock, 138 F.3d 767, 770 (9th

Cir. 1998) (holding that a warrantless arrest does not violate the Fourth

Amendment if the officers had probable cause to believe the suspect had

committed or was about to commit a crime); see also Cal. Penal Code § 847(b)(1)

(barring liability for false arrest or imprisonment where the officer “had reasonable

cause to believe the arrest was lawful”).

        The district court properly granted summary judgment on Rolon’s negligent

infliction of emotional distress claim because Rolon failed to introduce evidence

creating a genuine issue as to whether the defendants acted negligently. See

Marlene F. v. Affiliated Psychiatric Med. Clinic, Inc., 48 Cal. 3d 583, 588 (1989)

(explaining that the elements of duty, breach of duty, causation, and damages apply

to an action for negligent infliction of emotional distress).


tk/Research                                 2                                  08-56971
        Rolon’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                              3                08-56971